                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 1 of 26



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                       3   10845 Griffith Peak Drive, Suite 600
                                                           Las Vegas, Nevada 89135
                                                       4   Telephone: (702) 792-3773
                                                           Facsimile: (702) 792-9002
                                                       5   Email: swanise@gtlaw.com
                                                           Counsel for Defendants
                                                       6

                                                       7                        IN THE UNITED STATES DISTRICT COURT

                                                       8                              FOR THE DISTRICT OF NEVADA

                                                       9    GEORGE CUSTER,
                                                                                                               CASE NO. :20-FY-00-00'-:*&
                                                      10                                Plaintiff,
                                                      11
                                                                  v.
                                                      12
                                                            C. R. BARD, INC.; BARD PERIPHERAL
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    VASCULAR, INCORPORATED,
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14                                 Defendants.
                                                      15

                                                      16                          STIPULATED PROTECTIVE ORDER
                                                      17          The Parties, through their respective counsel, stipulate to the entry of a protective order
                                                      18   to govern the dissemination of documents, materials, and other information, including the
                                                      19   substance and content thereof, designated by any party as confidential and produced by any
                                                      20   party in support of motions, in response to written discovery, or during any formal or informal
                                                      21   discovery in this litigation subject to the terms as set forth below.
                                                      22          WHEREAS, the parties to this action, through their respective counsel, have agreed
                                                      23   that a protective order preserving the confidentiality of certain documents and information
                                                      24   should be entered by the Court.
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                           1
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 2 of 26



                                                       1          THEREFORE, IT IS ORDERED as follows:
                                                       2   I.     Definitions
                                                       3          1.     Confidential Information. “Confidential Information” is defined herein as
                                                       4   any information that constitutes, reflects, discloses, or contains: (1) a “trade secret or other
                                                       5   confidential research, development, or commercial information” that is suitable for protection
                                                       6   under Federal Rule of Civil Procedure 26(c)(1)(G); and (2) information that may be protected
                                                       7   from disclosure under a party’s constitutional right of privacy such as confidential and private
                                                       8   psychiatric, psychological, medical condition and/or employment information.
                                                       9          2.     Trade Secret. A party, in designating information “Confidential” because it
                                                      10   contains a “Trade Secret,” shall designate only information that meets the definition of trade
                                                      11   secret contained in 18 U.S.C. § 1839:
                                                      12                 the term “trade secret” means all forms and types of financial,
GREENBERG TRAURIG, LLP




                                                                         business, scientific, technical, economic, or engineering
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                                         information, including patterns, plans, compilations, program
                                  Suite 600




                                                      14                 devices, formulas, designs, prototypes, methods, techniques,
                                                                         processes, procedures, programs, or codes, whether tangible or
                                                      15                 intangible, and whether or how stored, compiled, or memorialized
                                                      16                 physically, electronically, graphically, photographically, or in
                                                                         writing if –
                                                      17
                                                                                (A)   the owner thereof has taken reasonable
                                                      18
                                                                                measures to keep such information secret; and
                                                      19
                                                                                (B) the information derives independent
                                                      20                        economic value, actual or potential, from not being
                                                      21                        generally known to, and not being readily
                                                                                ascertainable through proper means by, the public.
                                                      22

                                                      23          3.     This Action. “This Action” means George Custer v. C. R. Bard, Inc., et al.,
                                                      24   Case No. 2:20-cv-00601-APG-BNW, pending in the United States District Court District of
                                                      25   Nevada.
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                          2
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 3 of 26



                                                       1   II.    Information Within the Scope of the Protective Order
                                                       2          4.      This Protective Order shall govern all hard copy and electronic materials, the
                                                       3   information contained therein, and all other information produced or disclosed during This
                                                       4   Action, including all copies, excerpts, summaries, or compilations thereof, whether revealed
                                                       5   in a document, deposition, other testimony, discovery response or otherwise, by any party to
                                                       6   This Action or its representatives (the “Supplying Party”) to any other party or parties to This
                                                       7   Action or their representatives (the “Receiving Party”), whether provided voluntarily,
                                                       8   pursuant to formal discovery procedures, or otherwise. The Parties agree that confidentiality
                                                       9   of materials at trial will be determined by the Court after a separate briefing and/or argument
                                                      10   process.
                                                      11          5.      The scope of confidentiality protections afforded under this Protective Order
                                                      12   does not include any trial exhibits or trial testimony entered into evidence during the case
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13   known as Phillips v. C. R. Bard, Inc., et al., No. 3:12-cv-00344-RCJ-WGC (D. Nev. June 1,
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   2015), as to which that Court entered an Order denying Bard’s motion to seal trial exhibits
                                                      15   and trial transcripts.
                                                      16          In addition, this Protective Order does not apply to any document that was admitted
                                                      17   into evidence during the three MDL Bard IVC filter bellwether cases In Re: Bard IVC Filters
                                                      18   Products Liability Litigation, MDL 2641, listed in the MDL Court’s Suggestion of Remand
                                                      19   and Transfer Order (Second), Dkt. No. 3 (Exhibit 2 – Admitted Exhibit List from Bellwether
                                                      20   Trials and Documents No Longer Subject to Protective Order). To the extent only a portion
                                                      21   of a document was admitted, only that portion of the document that was admitted shall not be
                                                      22   subject to protection.
                                                      23          Notwithstanding the foregoing, this Protective Order does not address or alter whether
                                                      24   or not Defendants may argue that non-confidential documents should still be entitled to
                                                      25   protection under the work-product doctrine and/or the attorney-client communication
                                                      26   privilege.
                                                      27   ///
                                                      28   ///

                                                                                                          3
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 4 of 26



                                                       1   III.   Designating Information As “Confidential” Pursuant to This Protective Order
                                                       2          6.     Documents.       Any Supplying Party producing documents that contain
                                                       3   information that meets the definition of Confidential Information as provided in Paragraphs 1
                                                       4   and 2 herein, may designate the contents of the documents as “Confidential” prior to or at the
                                                       5   time of production by placing the following designation on the documents:
                                                       6   “CONFIDENTIAL – Subject to Protective Order.” Where a document consists of more than
                                                       7   one page, each page of the document shall be designated as such. Any document or
                                                       8   information for which it is impracticable or impossible to affix such a legend may be
                                                       9   designated by written notice to that effect with a reasonable description of the material in
                                                      10   question including a BATES number, where applicable.
                                                      11          7.     Inspection. If a Supplying Party makes documents or information available for
                                                      12   inspection, rather than delivering copies to another party, no “Confidential” designation is
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13   required in advance of the initial inspection. For the purposes of initial inspection only, the
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   documents shall be considered “CONFIDENTIAL.” Upon production of the inspected
                                                      15   documents, the Supplying Party shall designate which of the produced or copied documents
                                                      16   and materials are or contain Confidential Information pursuant to Paragraph 6 of this Order.
                                                      17          8.     Written Discovery. If responses to written discovery contain Confidential
                                                      18   Information as defined in Paragraph 1 and 2 of this Protective Order, the Responding Party
                                                      19   may designate the responsive documents and information, as set forth in Paragraph 6, with
                                                      20   specific indication of the page and line references of the material that is “Confidential” under
                                                      21   the terms of this Protective Order.
                                                      22          9.     Depositions.     The parties may designate as Confidential any deposition
                                                      23   transcript, or portions thereof, in This Action that meets the definition of Confidential
                                                      24   Information provided in Paragraphs 1 and 2 of this Protective Order. Counsel for the
                                                      25   designating party shall advise the court reporter and the parties on the record during the
                                                      26   deposition or by letter no later than thirty (30) calendar days after the court reporter provides
                                                      27   the parties with the final deposition transcript. If any portion or all of a deposition transcript
                                                      28   is designated as Confidential Information, the court reporter shall label the cover page of the

                                                                                                           4
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 5 of 26



                                                       1   original and one copy of the transcript to state that Confidential Information is contained
                                                       2   therein, and shall label as “Confidential” each page of the transcript and/or exhibits to the
                                                       3   deposition transcript that constitute “Confidential Information.” Confidential designations of
                                                       4   transcripts or portions thereof, apply to audio, video, or other recordings of the testimony. The
                                                       5   court reporter shall clearly mark any transcript or portion thereof prior to the expiration of the
                                                       6   30-day period as “DO NOT DISCLOSE – SUBJECT TO FURTHER CONFIDENTIALITY
                                                       7   REVIEW.”      Deposition transcripts or portions thereof will be treated as Confidential
                                                       8   Information until expiration of the 30-day period. If any party does not designate the
                                                       9   transcript as “Confidential” either at the time of the deposition or within the 30-day period
                                                      10   defined above, no portion of the entire transcript will be deemed “Confidential” and the “DO
                                                      11   NOT DISCLOSE- SUBJECT TO FURTHER CONFIDENTIALITY REVIEW” legend shall
                                                      12   be removed. The 30-day period may not be extended without mutual agreement of the parties.
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13          10.    Confidential Information Produced by Third Parties. A party in This
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   Action may designate as Confidential any document, information, or testimony produced or
                                                      15   supplied by any person or entity not a party to This Action, that constitutes or meets the
                                                      16   definition of Confidential Information as defined in Paragraphs 1 and 2 of this Protective
                                                      17   Order. The party claiming confidentiality shall designate the information as such within thirty
                                                      18   (30) days of its receipt of such information. Any party receiving information from a third
                                                      19   party shall treat such information as Confidential Information during this thirty (30) day
                                                      20   period while all parties have an opportunity to review the information and to determine
                                                      21   whether it should be designated as confidential. Any party designating third party information
                                                      22   as Confidential Information shall have the same rights, duties, and obligations, as a Supplying
                                                      23   Party under this Protective Order.
                                                      24          11.    Publicly Available Information.           The confidentiality restrictions and
                                                      25   confidentiality obligations set forth herein shall not apply to information that is at the time of
                                                      26   production or disclosure, or subsequently becomes, through no wrongful act on the part of the
                                                      27   Receiving Party, generally available to the public through publication or otherwise. This
                                                      28   includes information published during public hearings and trials, if the Supplying Party does

                                                                                                           5
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 6 of 26



                                                       1   not move to seal or appeal any order denying such motion to seal within the time permitted
                                                       2   under the applicable rules. Notwithstanding the foregoing, this Protective Order does not
                                                       3   address or alter whether or not Defendants may argue that non-confidential documents should
                                                       4   still be entitled to protection under the work-product doctrine and/or the attorney-client
                                                       5   communication privilege.
                                                       6   IV.    Limitations on Use of Confidential Information
                                                       7          12.    All Confidential Information shall be used for the purpose of this lawsuit only,
                                                       8   and except as permitted by this Order, the parties and their respective attorneys, as well as
                                                       9   experts or consultants, shall not give, show, or otherwise divulge or disclose the Confidential
                                                      10   Information, or any copies, prints, negatives or summaries thereof to any person or entity.
                                                      11   Notwithstanding the foregoing provisions of this paragraph, nothing in this Order shall
                                                      12   prevent the use of any of the documents or electronically stored information (“ESI”) produced
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13   pursuant to this Protective Order in other actions brought by the plaintiff’s counsel, so long
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   as a comparable protective order is entered in those other actions.
                                                      15          13.    Confidential Information pursuant to this Protective Order shall be treated by
                                                      16   the parties, their counsel, and any other signatory to this Protective Order as being confidential
                                                      17   and private. Any copy of Confidential Information shall have the same status as the original.
                                                      18   The disclosure and use of Confidential Information shall be confined to the permissible
                                                      19   disclosures and uses set forth in this Protective Order, and no one shall disclose or use
                                                      20   Confidential Information in a manner inconsistent with the terms and the intent of this
                                                      21   Protective Order.
                                                      22          14.    Confidential Information may be disclosed only to the following persons and
                                                      23   shall be used solely for the litigation of This Action and may not be disclosed to anyone not
                                                      24   authorized under this paragraph:
                                                      25                 a.     Parties, their representatives, in-house counsel and regular
                                                      26          employees who are actively engaged in, or actively overseeing This Action;
                                                      27                 b.     Counsel of record, their associated attorneys, and support staff,
                                                      28          including paralegal and secretarial personnel who are working on This Action;

                                                                                                           6
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 7 of 26



                                                       1                 c.      Experts and consultants (including their employees/contractors)
                                                       2          who are consulted or retained by a party to assist in the litigation of This Action;
                                                       3                 d.      Third-party contractors and their employees who are consulted or
                                                       4          retained by one or more parties to provide litigation-support or copy services in
                                                       5          connection with the litigation of This Action
                                                       6                 e.      Witnesses or prospective witnesses in This Action;
                                                       7                 f.      Court reporters, videographers, and other persons involved in
                                                       8          recording deposition testimony in This Action;
                                                       9                 g.      The Court and its personnel, including any mediators and/or
                                                      10          special masters appointed by the Court, or if an appeal, the court with appellate
                                                      11          jurisdiction; and
                                                      12                 h.      Jurors in This Action.
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13          15.    Prior to the disclosure of any Confidential Information to any person identified
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   in Paragraph 14 above (except the Court and its personnel and jurors in This Action), the
                                                      15   disclosing party will provide each potential recipient of Confidential Information with a copy
                                                      16   of this Protective Order, which said recipient shall read. Upon reading this Protective Order,
                                                      17   such person shall sign an Agreement to Maintain Confidentiality (“Confidentiality
                                                      18   Agreement”), attached to this Order as Exhibit A, acknowledging that he or she has read this
                                                      19   Protective Order and shall abide by its terms. Notwithstanding the foregoing provision,
                                                      20   Confidential Information may be disclosed to a witness who will not sign an Confidentiality
                                                      21   Agreement in a deposition at which the party who has designated the Confidential Information
                                                      22   is represented or has been given notice that Confidential Information produced by the party
                                                      23   may be used.       These Confidentiality Agreements are strictly confidential and shall be
                                                      24   maintained by counsel for each party and only with good cause shown and separate court
                                                      25   order will the Confidentiality Agreements be disclosed to the opposing side. Persons who
                                                      26   come into contact with Confidential Information for clerical or administrative purposes, and
                                                      27   who do not retain copies or extracts thereof, are not required to execute Confidentiality
                                                      28   Agreements but must comply with the terms of this Protective Order.

                                                                                                           7
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 8 of 26



                                                       1          16.    All persons receiving or given access to Confidential Information in accordance
                                                       2   with the terms of this Order consent to the continuing jurisdiction of this Court for the
                                                       3   purposes of enforcing this Order and remedying any violations thereof.
                                                       4          17.    Confidential Information shall not be placed or deposited in any sort of data
                                                       5   bank that is made available for indiscriminate or general circulation to lawyers, litigants,
                                                       6   consultants, expert witnesses or any other persons not working on This Action and not
                                                       7   signatories to this Protective Order. This paragraph and the other provisions of this Order
                                                       8   shall not apply to materials which, if challenged by any party, the Court rules are not entitled
                                                       9   to protection. This paragraph does not limit or restrict in any way the manner in which a party
                                                      10   may store and make Confidential Information available to the attorneys, support staff, experts,
                                                      11   and any other persons or entities working on This Action, provided the general terms of this
                                                      12   Order are followed.
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13          18.    The parties and their counsel as well as their technical consultants and experts
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   shall also not sell, offer, advertise, publicize nor provide under any condition any Confidential
                                                      15   Information produced by any other party to any competitor of any defendant or to any
                                                      16   employee or any competitor (irrespective of whether they are retained as an expert by a party
                                                      17   in This Action).
                                                      18          19.    In the event that either of the parties is served by a non-party with a subpoena
                                                      19   for Confidential Information that was originally provided and claimed as Confidential by
                                                      20   another party, the Receiving Party will give notice to the Supplying Party, where reasonably
                                                      21   possible, no less than ten (10) business days prior to disclosure by providing a copy of the
                                                      22   subpoena, to allow a reasonable opportunity for the Supplying Party to object to such
                                                      23   production before any production takes place.
                                                      24          20.    If a Receiving Party learns of any unauthorized disclosure of Confidential
                                                      25   Information, it shall take reasonable efforts to immediately (a) inform the Supplying Party in
                                                      26   writing of such disclosure, including to whom the material was disclosed; (b) make a
                                                      27   reasonable effort to retrieve all copies of the Confidential Information only to the extent the
                                                      28   Receiving Party has control over the unauthorized disclosed documents; (c) and to the extent

                                                                                                          8
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 9 of 26



                                                       1   the Receiving party has control over the person or persons to whom unauthorized disclosures
                                                       2   were made, inform the persons of the terms of this Protective Order.
                                                       3   V.     Changes in and Objections to Designation of Information
                                                       4          21.    “Clawback” of Irrelevant Confidential Information. If a Supplying Party
                                                       5   produces any document containing Confidential Information that they identify to the
                                                       6   Receiving Party as irrelevant, the Supplying Party may notify the Receiving Party of the
                                                       7   Irrelevant Confidential Information in writing.      If a portion of the document contains
                                                       8   information relevant to This Action, the Supplying Party shall also supply the Receiving Party
                                                       9   with a new copy of the document which shall be substituted for the earlier produced document.
                                                      10   Upon receipt of the substitute document, the Supplying Party shall promptly return or destroy
                                                      11   the earlier produced document. Upon receipt of the Supplying Party’s written notice, the
                                                      12   Receiving Party shall, within a reasonable time, not exceed twenty (20) days, (a) treat such
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13   material in accordance with this Order; (b) take reasonable steps to notify any person to whom
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14   the Receiving Party disclosed such information of the new confidential designation; (c) take
                                                      15   reasonable steps to procure the return of all copies of such material from any such persons
                                                      16   who are not entitled to receipt of Confidential Information under the terms of this Protective
                                                      17   Order; (d) request in writing that such person procure the return of such information from any
                                                      18   person to whom such person may have disclosed the information.
                                                      19          22.    Challenges to Designation of Confidential Information. A Receiving Party
                                                      20   may challenge a Supplying Party’s designation or re-designation by notifying the Supplying
                                                      21   Party in writing that the confidentiality designation does not meet the definition of
                                                      22   “Confidential Information.” The designation by any party of Confidential Information raises
                                                      23   no presumption that the information or documents are entitled under the law to protection. If
                                                      24   any party contends, in writing, that any document, material, ESI, or other thing has been
                                                      25   erroneously designated as Confidential Information, the party who designated the information
                                                      26   as Confidential Information shall initiate a meet and confer within ten (10) days with the
                                                      27   opposing party and the parties shall make a good faith effort to resolve issues relating to such
                                                      28   designations. After the meet and confer, the party who designated the information as

                                                                                                          9
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 10 of 26



                                                       1    Confidential Information shall file a motion with the Court within thirty (30) days of receiving
                                                       2    such written notification establishing that the information is entitled to protection as
                                                       3    Confidential Information under the law. If the designating party fails to timely file such a
                                                       4    motion within the allotted thirty (30) day period, the document, ESI, material, or other thing,
                                                       5    which is designated as Confidential Information, shall forthwith be produced and be deemed
                                                       6    not to be Confidential Information.        Any information or thing being challenged as
                                                       7    inappropriately designated as Confidential Information shall nonetheless be treated as
                                                       8    Confidential Information unless and until either (a) the designating party gives written
                                                       9    permission to do otherwise, (b) the designating party fails to file a motion establishing that
                                                      10    the challenged material is subject to protection as Confidential Information under the law
                                                      11    within the thirty (30) day time period, or (c) the Court rules that the document, material, ESI,
                                                      12    or other thing shall not be treated as confidential. Should the Court rule that any item
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    designated as Confidential Information is not entitled to protection under the law, the
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14    designating party shall, within fourteen (14) days after all appeals are exhausted, provide the
                                                      15    party challenging the confidential designation with copies of each item free of any language
                                                      16    indicating that the item is subject to a Protective Order. A Receiving Party shall only challenge
                                                      17    documents under this Paragraph that they have a good faith basis for using in This Action.
                                                      18           23.    Nothing in this Protective Order shall be deemed to shift the burden of proof to
                                                      19    the party challenging the confidential designation with regard to whether the materials
                                                      20    produced pursuant to this Protective Order are entitled to protection under the law as
                                                      21    Confidential Information.
                                                      22    VI.    Filing Under Seal
                                                      23           24.    Where a Party Files Documents and Contends the Documents Should be
                                                      24    Kept Sealed. Where a party intends to file documents that contain Confidential Information
                                                      25    with the Court, said party must file a motion for an order sealing the documents consistent
                                                      26    with applicable law and comply with the provisions of FRCP 5.2 and LR IC 6-1 of the local
                                                      27    rules. A copy of the motion must be served on all parties that have appeared in the case.
                                                      28    ///

                                                                                                           10
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 11 of 26



                                                       1             25.    Where a Party Files Documents Claimed as Confidential by Another Party.
                                                       2    A party that files or intends to file with the Court Confidential Information produced by
                                                       3    another party but does not intend to request to have the records sealed, must do the following:
                                                       4                    a.     Make arrangements consistent with FRCP 5.2 and LR IC 6-1 of
                                                       5             the local rules to lodge the documents under seal.
                                                       6                    b.     File redacted copies of the documents (if appropriate) so that they
                                                       7             do not disclose the contents of the records that are subject to the confidentiality
                                                       8             agreement or protective order;
                                                       9                    c.     Serve a copy of the motion on all parties that have appeared in the
                                                      10             case; and
                                                      11                    d.     Give written notice to the party that produced the documents that
                                                      12             the documents will be placed in the public court file unless the party files a
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13             timely motion to seal records.
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14             If the party that produced the Confidential Information and was served with the
                                                      15    abovementioned notice fails to file a motion to seal the records within fifteen (15) days of
                                                      16    receipt of the notice referenced in Subparagraph 25.d. or to obtain a court order extending the
                                                      17    time to file such motion, the clerk must promptly remove all the documents filed under seal
                                                      18    pursuant to this provision from the envelope or container where they are located and place
                                                      19    them in the public file. If the party files a motion or an application to seal within fifteen (15)
                                                      20    days of receipt of the notice referenced in Subparagraph 25.d. days or such later time as the
                                                      21    Court has ordered, these documents are to remain conditionally under seal until the Court
                                                      22    rules on the motion or application and thereafter are to be filed as ordered by the Court.
                                                      23             This section shall not apply with respect to documents admitted into evidence as
                                                      24    exhibits at the trial of this matter. The Supplying Party reserves the right, however, to petition
                                                      25    the Court for protection with respect to such documents admitted into evidence as exhibits at
                                                      26    trial.
                                                      27    ///
                                                      28    ///

                                                                                                            11
                                                           0
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 12 of 26



                                                       1    VII.   Miscellaneous Provisions
                                                       2           26.    Amending or Modifying Protective Order. By written agreement of the
                                                       3    parties, or upon motion and order of the Court, the terms of this Protective Order may be
                                                       4    amended or modified. This Protective Order shall continue in force until amended or
                                                       5    modified by consent or agreement of the parties or by order of the Court, and shall survive
                                                       6    any final judgment or settlement in This Action, including but not limited to any final
                                                       7    adjudication of any appeals petitions for extraordinary writs, unless otherwise vacated or
                                                       8    modified by the Court. The Court shall have continuing jurisdiction over the terms and
                                                       9    provisions of this Protective Order.
                                                      10           27.    After Final Adjudication. Upon written demand by the Supplying Party made
                                                      11    within thirty (30) days after final adjudication of This Action, including but not limited to,
                                                      12    any final adjudication of any appeals and petitions for extraordinary writs, the Receiving Party
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    shall assemble and return all Confidential Information to the Supplying Party or, alternatively,
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14    shall destroy all such material at the Supplying Party’s expense. The Receiving Party shall
                                                      15    verify the complete destruction or return to the Supplying Party all such Confidential
                                                      16    Information by executing and mailing to counsel for the Supplying Party an Acknowledgment
                                                      17    in the form attached hereto as Exhibit B. A copy of each such executed Acknowledgment
                                                      18    shall be maintained by counsel for the Receiving Party and counsel for the Supplying Party.
                                                      19    Notwithstanding the foregoing provisions of this paragraph, the Receiving Party may
                                                      20    maintain its privileged communications, work product, Confidentiality Agreements and
                                                      21    Acknowledgments pursuant to the Protective Order, materials required to be retained pursuant
                                                      22    to applicable law, and all court-filed documents even though they contain Confidential
                                                      23    Information, but such materials shall remain subject to the terms of this Protective Order.
                                                      24    This provision may not be invoked while the plaintiff’s attorneys of record have active
                                                      25    pending cases relating to IVC Filters manufactured by C. R. Bard, Inc. and/or Bard Peripheral
                                                      26    Vascular, Inc.
                                                      27           28.    The terms of this Protective Order do not preclude, limit, restrict, or otherwise
                                                      28    apply to the use of Confidential Information at trial. The use of Confidential Information

                                                                                                          12
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 13 of 26



                                                       1    during trial will be addressed in a later agreement between the parties, or, if they cannot reach
                                                       2    an agreement, by further order of the Court.
                                                       3           29.     Nothing in this Order shall be deemed a waiver of any parties’ right to oppose
                                                       4    any motion by any other party for a protective order or to oppose any objection to the
                                                       5    disclosure of any information or documents on any legal grounds, including, but not limited
                                                       6    to, the grounds that the party seeking the protective order has neither timely nor adequately
                                                       7    objected to disclosure of such documents and information or moved for a protective order.
                                                       8           30.     This Protective Order does not relieve any party of its obligations to respond to
                                                       9    otherwise proper discovery in This Action. Nothing contained in this Order, or any action
                                                      10    taken pursuant to it shall waive or impair any party’s right to assert claims of privilege or
                                                      11    work product protection, or the right of any party to object to the relevancy of admissibility
                                                      12    of documents or information sought or produced into assert objections to requested discovery
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    on grounds other than Confidential Information. This Protective Order also shall not affect
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14    or create any presumption with respect to the right of any party from seeking or obtaining
                                                      15    additional protection with respect to any documents, materials, or information where allowed
                                                      16    by law.
                                                      17           31.     Electronically Stored Information (“ESI”) Document Production Review
                                                      18    Process.     To expedite document production of ESI from Defendants, the parties, through
                                                      19    their respective counsel, have agreed to a primarily “no-eyes-on” document production as to
                                                      20    relevancy while still performing a privilege review for ESI which Defendants will be
                                                      21    producing subsequent to this Protective Order. The Parties recognize that a substantial portion
                                                      22    of the documents that will be produced in This Action were initially produced in In re: Bard
                                                      23    IVC Filters Products Liability Litigation, MDL No. 2641, in the United States District Court
                                                      24    District of Arizona (“IVC Filter MDL”), pursuant to a “no-eyes-on” document production as
                                                      25    to relevancy in order to expedite production in the MDL. As a result, the Receiving Party
                                                      26    agrees to make a good faith effort to apply the terms of this Protective Order consistent with
                                                      27    that production. The Parties further agree that any additional document productions in This
                                                      28    ///

                                                                                                           13
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 14 of 26



                                                       1    Action may be made pursuant to this “no-eyes-on” review/ESI production process (the
                                                       2    “Process”).
                                                       3           32.    The Parties and their counsel agree to the entry of the Protective Order in This
                                                       4    Action, and to the Process, which shall govern the production of documents, materials, and
                                                       5    other information, including the substance and content thereof; and use of any such
                                                       6    documents, materials, and other information during discovery, in conjunction with court
                                                       7    filings or hearings, during any other pre-trial activity, and during trial. The Parties and their
                                                       8    counsel have also agreed that all ESI produced by Defendants pursuant to the Process will be
                                                       9    subject to the following terms:
                                                      10                  a.      At the time of production, Defendants will identify the documents
                                                      11           or ESI as being produced pursuant to the Process and subject to the restrictions
                                                      12           of this Paragraph (the “Process ESI”).
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13                  b.      Nothing in this Protective Order shall prevent the use of any
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14           Process ESI in other actions brought by the Plaintiff’s counsel, so long as a
                                                      15           substantially comparable protective order is entered in those other actions.
                                                      16                  c.      Prior to using any document or ESI from the Process ESI as part
                                                      17           of a filing, at a deposition, or at a trial or hearing in this matter, Plaintiffs shall
                                                      18           make a good faith effort to identify whether the document or ESI contains any
                                                      19           information that is subject to redaction under Paragraphs 33-34 (“Redaction
                                                      20           Requirements”) of this Protective Order and corresponding Exhibit C
                                                      21           (“Redaction Protocol”) and to redact any such information in accordance with
                                                      22           this Order and redaction protocol.
                                                      23                  d.      Defendants shall independently have the right to identify any
                                                      24           documents or ESI from the Process ESI, including documents identified by
                                                      25           Plaintiffs pursuant to Subparagraph 32.c. above, as subject to the Redaction
                                                      26           Requirements and Redaction Protocol and to require the redaction of the
                                                      27           information set forth therein; in that event, Defendants shall provide Plaintiffs
                                                      28           with a redacted version of the subject documents or ESI with the same

                                                                                                            14
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 15 of 26



                                                       1          production Bates number(s) and Plaintiffs shall destroy any unredacted copies
                                                       2          or versions of the document that they possess.
                                                       3                 e.      Defendants shall have the right to identify any document, file, or
                                                       4          other form of ESI produced pursuant to the Process as both being irrelevant to
                                                       5          the matters in dispute in this case and containing trade secret or other
                                                       6          confidential information and to “claw back” such ESI or documents from the
                                                       7          production. After Plaintiffs use a document or ESI from the Process ESI as part
                                                       8          of a filing, at a deposition, or at a trial or hearing in this matter, Defendants shall
                                                       9          have 30 days to seek claw back of the particular document pursuant to this
                                                      10          Paragraph; this latter requirement does not apply to Process ESI that has not been
                                                      11          used by Plaintiffs as part of a filing, at a deposition, or at a trial or hearing in this
                                                      12          matter, which may be clawed back at any time.
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13                 f.      Plaintiffs shall have the right to challenge any designation or claw
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14          back by Defendants under Subparagraphs 32.d. or 32.e. above by submission of
                                                      15          the ESI or document to the Court under seal, and any filings that refer to the
                                                      16          protected substance of the ESI or document must, likewise, be made under seal.
                                                      17                 g.      Non-Waiver of Privilege
                                                      18                         i.      The production in This Action, use in This Action, or any
                                                      19                 other disclosure in This Action of the substance or content of documents,
                                                      20                 materials, or other information that is protected by the attorney-client
                                                      21                 privilege, work-product protection, or any other privilege or protection
                                                      22                 shall not amount to waiver of the privilege and/or protection in This
                                                      23                 Action, or in any other federal or state proceeding, and Plaintiff and
                                                      24                 Plaintiff’s counsel stipulate that they will not argue in any other action or
                                                      25                 proceeding, whether in federal or state court, that the production, use, or
                                                      26                 other disclosure of such documents, materials, or other information in
                                                      27                 This action constitutes waiver of the privilege or protection.
                                                      28    ///

                                                                                                            15
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 16 of 26



                                                       1                       ii.    If the Receiving Party identifies a document, material, or
                                                       2                other information that reasonably appears to be protected by any privilege
                                                       3                or other protection, they shall promptly notify the Supplying Party in
                                                       4                writing. If the Supplying Party determines that the document, material,
                                                       5                or other information is privileged or otherwise protected, it shall make
                                                       6                such an assertion in writing within 30 days of receipt of notification.
                                                       7                After being notified, the Receiving Party must promptly return, sequester,
                                                       8                or destroy the specified information and any copies it has; must not use
                                                       9                or disclose the information until the claim is resolved; must take
                                                      10                reasonable steps to retrieve the information if the party disclosed it before
                                                      11                being notified; and may promptly present the information to the court
                                                      12                under seal for a determination of the claim. Failure to assert the privilege
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13                or protection within 30 days of receipt of notification shall amount to
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14                waiver of any privilege or protection only of the document, material, or
                                                      15                other information identified in the notification.
                                                      16                Unless waived under subsection (ii) above, at any time, a party that produces
                                                      17         any document, material, or other information that it believes to be protected by the
                                                      18         attorney-client privilege, work-product protection, or any other privilege or protection
                                                      19         may assert the privilege or protection in writing. After being notified, the Receiving
                                                      20         Party must promptly return, sequester, or destroy the specified information and any
                                                      21         copies it has; must not use or disclose the information until the claim is resolved; must
                                                      22         take reasonable steps to retrieve the information if the party disclosed it before being
                                                      23         notified; and may promptly present the information to the court under seal for a
                                                      24         determination of the claim.
                                                      25                h.     To the extent that the documents or ESI produced pursuant to the
                                                      26         Process contain any adverse event reporter names or information of a patient
                                                      27         who is not a party to this litigation and which would otherwise be redacted in
                                                      28         accordance with the Redaction Requirements of this Protective Order, Plaintiffs

                                                                                                         16
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 17 of 26



                                                       1            and their counsel and agents shall not contact the patient or reporter of an adverse
                                                       2            event unless and until the parties go through the processes outlined in
                                                       3            Subparagraphs 32.e. and 32.g. above with respect to redaction of information
                                                       4            and this Court determines the information is not subject to redaction.
                                                       5            33.    Redaction of Adverse Event Reporter, HIPAA, and Other Information
                                                       6    Pursuant to Exhibit C. Defendants have produced in the IVC Filter MDL and may produce
                                                       7    in This Action additional and updated adverse event reports and complaint files maintained
                                                       8    pursuant to 21 U.S.C. § 360i, 21 C.F.R. § 803.18 and 21 C.F.R. § 820.1-.250, as well as
                                                       9    documents relating to those adverse events and complaint files. To the extent that Defendants
                                                      10    are able to identify whether these reports and complaint files relate to the Plaintiff at the time
                                                      11    they are produced in This Action, the parties and their respective counsel have consented to
                                                      12    and agreed that the Defendants shall refrain from redacting identifiable information of the
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    Plaintiff in this litigation, pursuant to 21 C.F.R. § 20.63(f)(1)(iii). Otherwise, in accordance
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14    with 21 C.F.R. § 20.63(f) and other applicable laws, statutes, and regulations, the Defendants
                                                      15    shall only redact such information as is set forth in the agreed Redaction Protocol attached to
                                                      16    this Protective Order as Exhibit C, and Plaintiff shall have the right to object to any redactions
                                                      17    made.
                                                      18            The parties acknowledge that this Stipulated Order is intended to and does satisfy the
                                                      19    written consent requirement of the federal regulations.
                                                      20                   a.     Any documents containing any reporter or personal identifying
                                                      21            information shall be designated and branded as confidential in accordance with
                                                      22            this Order. To the extent that any adverse event reporter information or patient
                                                      23            information belonging to any individual or entity who is not a party to this
                                                      24            litigation is disclosed, because such information is not required to be redacted in
                                                      25            accordance with this Protective Order (see Paragraph 29-30), the Receiving
                                                      26            Party and their counsel and agents shall not contact the patient or reporter
                                                      27            involved in an adverse event.
                                                      28    ///

                                                                                                            17
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 18 of 26



                                                       1                  b.       Any additional documents or ESI Defendants produce in This
                                                       2           Action will be produced subject to this Order and marked Confidential. Thus,
                                                       3           any documents or ESI containing any adverse event reporter, personal
                                                       4           identifying information, or any other information protected from disclosure as
                                                       5           described in Exhibit C shall continue to be treated as confidential in accordance
                                                       6           with this Order.
                                                       7           34.    If the Receiving Party intends to file with the Court, use at a deposition, or
                                                       8    otherwise disclose a document to a nonparty (consistent with the terms of this Order), the
                                                       9    Receiving Party shall make a good faith effort to redact that document consistent with
                                                      10    Exhibit C prior to such disclosure. After such filing or other use, the Supplying Party shall
                                                      11    have fifteen (15) days to provide the Receiving Party with an amended copy of the document
                                                      12    with any additional redactions it deems necessary pursuant to Exhibit C. If an amended copy
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    is provided, the Receiving Party will ensure that the original copy is replaced with the
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14    amended copy in the court filing or deposition.
                                                      15           35.    Each party shall retain all rights and remedies available to it under the law for
                                                      16    the enforcement of this Protective Order against anyone who violates it.
                                                      17           36.    Nothing in this Protective Order shall be construed to prevent this Court from
                                                      18    disclosing any facts the Court relies upon in making any findings or issuing any ruling, order,
                                                      19    judgment, or decree.
                                                      20           37.    Within thirty (30) days of any information that has been claimed as Confidential
                                                      21    Information being de-designated or made publicly available, the Supplying Party shall
                                                      22    provide notice of the Confidential Information that has been de-designated and/or made
                                                      23    publicly available. Such notice shall be made by identifying bates numbers or by other means
                                                      24    such as identifying categories of information where the identification of bates numbers are
                                                      25    not possible or not feasible. Publicly available includes documents that have been filed with
                                                      26    any court or entered as an exhibit during trial not under seal, provided, however that the
                                                      27    Supplying Party is not required to provide notice of de-designation with regard to such
                                                      28    documents until any motion or request to seal those documents is denied.

                                                                                                          18
                                                           0
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 19 of 26



                                                       1           This paragraph only applies to the extent that the Supplying Party knew or should have
                                                       2    known that the information claimed as Confidential Information was de-designated or made
                                                       3    publicly available.
                                                       4

                                                       5           Respectfully submitted this 22nd day of May 2020.
                                                       6
                                                             MCSWEENEY LANGEVIN, LLC                                 GREENBERG TRAURIG, LLP
                                                       7
                                                             By: /s/ David M. Langevin                               By: /s/ Eric W. Swanis
                                                       8         DAVID M. LANGEVIN, ESQ.*                               ERIC W. SWANIS, ESQ.
                                                       9         *Pro Hac Vice Application to be Filed                  Nevada Bar No. 6840
                                                                 dave@westrickeback.com                                 swanise@gtlaw.com
                                                      10         RHETT A. MCSWEENEY, ESQ.                               10845 Griffith Peak Drive
                                                                 RAM@westrickeback.com                                  Suite 600
                                                      11
                                                                 2116 Second Avenue South                               Las Vegas, Nevada 89135
                                                      12         Minneapolis, Minnesota 55404                           Tel: (702)792-3773
                                                                 Tel: (612)746-4646
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                                                                                          Counsel for Defendants
                                                                   KRISTIE L. FISCHER
                                  Suite 600




                                                      14
                                                                   Nevada Bar No. 11693
                                                      15           2565 Coral Sky Court
                                                                   Las Vegas, Nevada 89142
                                                      16
                                                                   fischer.kristie@gmail.com
                                                      17           (702) 218-0253

                                                      18           Counsel for Plaintiff
                                                      19
                                                                                                   ORDER
                                                      20

                                                      21     Paragraph 24 is modified to reflect that any motion regarding filing confidential information and motions
                                                             to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and
                                                      22     County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler
                                                             Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
                                                      23

                                                      24                                                            IT IS SO ORDERED.

                                                      25                                                            Dated this 26th of May, 2020.

                                                      26

                                                      27                                                            ___________________________________
                                                                                                                    William G. Cobb
                                                      28                                                            United States Magistrate Judge

                                                                                                               19
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 20 of 26



                                                       1                                              EXHIBIT A
                                                       2
                                                                                  IN THE UNITED STATES DISTRICT COURT
                                                       3
                                                                                       FOR THE DISTRICT OF NEVADA
                                                       4
                                                            GEORGE CUSTER,
                                                       5

                                                       6                                 Plaintiff,
                                                                                                                CASE NO. 20-FY-00-00'-:*&
                                                       7           v.
                                                       8    C. R. BARD, INC.; BARD PERIPHERAL
                                                            VASCULAR, INCORPORATED,
                                                       9

                                                      10                                 Defendants.

                                                      11

                                                      12           I, ______________________ (Name), have been given and have read a copy of the
GREENBERG TRAURIG, LLP




                                                            Protective Order, dated _______________, 20__ in the case of George Custer v. C. R. Bard,
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                            Inc., et al., Case No. 2:20-cv-00601-APG-BNW, pending in the United States District Court
                                  Suite 600




                                                      14

                                                      15    District of Nevada.
                                                      16           I understand and will strictly adhere to the contents of said Order. I understand that
                                                      17    produced material disclosed to me is subject to the Order of this Court and that I am prohibited
                                                      18    from copying, disclosing or otherwise using such material except as provided by said court
                                                      19    Order. I understand that my unauthorized disclosure of any “Confidential Information” or
                                                      20    contact of a patient or reporter of an adverse event may constitute contempt of court and I
                                                      21    agree to be personally subject to the jurisdiction of this Court for the purpose of enforcing my
                                                      22    obligations under this Agreement, the Order, and any contempt proceeding that may be
                                                      23    instituted for my violation of the terms of this Agreement to Maintain Confidentiality and the
                                                      24    Protective Order. I also understand that my signature on this “Agreement to Maintain
                                                      25    Confidentiality,” indicating my agreement to be bound by the terms of this Protective Order,
                                                      26    ///
                                                      27    ///
                                                      28    ///


                                                                                                           20
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 21 of 26



                                                       1    is required before I may be allowed to receive and review any produced document and
                                                       2    materials that are designated as “Confidential Information.”
                                                       3    Date: ____________________               Print Signature: _________________________
                                                       4

                                                       5                                             Signature: _____________________________
                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                         21
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 22 of 26



                                                       1                                             EXHIBIT B
                                                       2
                                                                                IN THE UNITED STATES DISTRICT COURT
                                                       3
                                                                                      FOR THE DISTRICT OF NEVADA
                                                       4
                                                            GEORGE CUSTER,
                                                       5
                                                                                        Plaintiff,
                                                       6
                                                                                                               CASE NO. :20-CV-0000'-:*&
                                                                   v.
                                                       7
                                                                                                               ACKNOWLEDGMENT OF
                                                       8    C. R. BARD, INC.; BARD PERIPHERAL                  DESTRUCTION OR RETURN OF
                                                            VASCULAR, INCORPORATED,
                                                       9                                                       CONFIDENTIAL INFORMATION
                                                                                         Defendants.
                                                      10

                                                      11

                                                      12           I, ______________________ (Name), am over the age of 18 years and am a resident
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13    of ________________ County, _______________. I make this Declaration based upon my
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14    personal knowledge, and I am competent to testify to the matters stated herein.
                                                      15           I have requested and received from _______________ all of the “Confidential
                                                      16    Information” contained in materials, transcripts, and other things within the scope of this
                                                      17    Protective Order and produced in this case, George Custer v. C. R. Bard, Inc., et al., Case No.
                                                      18    2:20-cv-00601-APG-BNW, pending in the United States District Court District of Nevada.
                                                      19           I have either destroyed or have attached hereto all of the “Confidential Information”
                                                      20    contained in the materials, transcripts, and other things within the scope of this Protective
                                                      21    Order including those materials which were returned to me by the experts and consultants
                                                      22    mentioned above in accordance with the preceding paragraph, and as described in the
                                                      23    Protective Order related to this matter. Notwithstanding the foregoing provisions of this
                                                      24    paragraph, the Receiving Party may maintain its privileged communications, work product,
                                                      25    Confidentiality Agreements and Acknowledgments pursuant to the Protective Order,
                                                      26    materials required to be retained pursuant to the applicable law, and all court-filed documents
                                                      27    ///
                                                      28    ///

                                                                                                          22
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 23 of 26



                                                       1    even though they contain “Confidential Information,” but such materials shall remain subject
                                                       2    to the terms of this Protective Order.
                                                       3           I declare under penalty of perjury under the laws of the state of Nevada that the
                                                       4    foregoing is true and correct.
                                                       5

                                                       6    Date: ___________________                Print Signature: _________________________
                                                       7

                                                       8                                             Signature: _____________________________
                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                        23
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 24 of 26



                                                       1                                           EXHIBIT C
                                                       2                                         Redaction Protocol
                                                       3          1)     Redactions under the Health Insurance Portability Act of 1996 (HIPAA) and
                                                       4    under 21 CFR 20.63, redact the following:
                                                       5

                                                       6    1)    Redact the following for the patient, relatives, household members, or employers:

                                                       7          (1)    Names

                                                       8                 x      Names of the individuals associated with the corresponding health
                                                       9                        information (i.e., the subjects of the records) and of their relatives,

                                                      10                        employers, and household members are redacted. Do not redact doctors,

                                                      11                        nurses, etc. for HIPAA.

                                                      12          (2)    County, City and Street address and last two digits of zip code
GREENBERG TRAURIG, LLP




                                                                         x      DO NOT REDACT COUNTRY, STATE, OR FIRST THREE DIGITS
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive




                                                                                OF ZIP CODE.
                                  Suite 600




                                                      14

                                                      15                 x       Washington, DC is considered a state for HIPAA redaction purposes.
                                                      16          (3)    Birthdates and dates of death

                                                      17                 x       DO NOT REDACT THE YEAR
                                                      18          (4)    Telephone numbers

                                                      19          (5)    Fax numbers

                                                      20          (6)    Email addresses

                                                      21          (7)    Social security numbers (even if it is only a portion, or the full number but most

                                                      22                 is X’d out – redact it all)

                                                      23          (8)    Medical record numbers, Accession Numbers, EMR (Electronic Medical

                                                      24                 Record Number), PHR (Personal Health Record), PMR (Personal Medical

                                                      25                 Record), Clinical Trial Record Numbers

                                                      26          (9)    Health plan beneficiary numbers, Group Policy IDs, Policy Numbers, etc. (but

                                                      27                 not the name or address of insurance companies)

                                                      28          (10)   Account numbers


                                                                                                          24
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 25 of 26



                                                       1           (11)   Certificate/license numbers
                                                       2           (12)   Vehicle identifiers (license plate numbers, VINs, etc.)
                                                       3           (13)   Serial numbers of devices
                                                       4           (14)   URLs, folder paths, file locations (if they include anything like the patient ID,
                                                       5                  or the patient’s employer)
                                                       6           (15)   IP Addresses
                                                       7           (16)   Biometric identifiers such as fingerprints, patient chart barcodes
                                                       8           (17)   Full face images (not side profiles)
                                                       9           (18)   Any other unique identifier
                                                      10                  x      This can include anything that is unique enough to identify the person
                                                      11                         “President of the United States,” “current Provost of the University of
                                                      12                         Tennessee,” “first man to walk on the moon,” “first heart transplant
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13                         recipient”
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14         NOT REDACTED:
                                                      15                  x      Bard Complaint IDs
                                                      16                  x      Information about a person who has been dead 50 years or more
                                                      17                  x      Autopsy reports
                                                      18

                                                      19
                                                            2)     Redactions of Reporter Information - 21 CFR 20.63
                                                      20
                                                                   The names, address (including city, state, and country), of any reporter (except if it is
                                                      21
                                                            a Bard Employee or FDA representative), including the names of:
                                                      22
                                                                   (1)    Names of any doctor, nurse, intern, or employee of the reporter institution. This
                                                      23
                                                                          includes initials.
                                                      24
                                                                   (2)    Name of the hospital/institution.
                                                      25
                                                                   (3)    All geographic information including city, state, country, zip code, etc.
                                                      26
                                                                   (4)    Phone numbers, fax numbers, or pager numbers for the institution, doctor, etc.
                                                      27
                                                                   (5)    Email addresses, websites for the hospital, etc.
                                                      28


                                                                                                          25
                                                           Case 3:20-cv-00302-MMD-WGC Document 21 Filed 05/26/20 Page 26 of 26



                                                       1               x     Bard Employees are not redacted because not considered voluntary
                                                       2                     reporters
                                                       3               x     If reporter is an attorney or law firm subject to parties’ stipulation
                                                       4                     regarding redaction, do not redact the attorney/law firm as the reporter.
                                                       5

                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP



                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                      13
                          10845 Griffith Peak Drive
                                  Suite 600




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                      26
